      Case 4:21-cv-00729 Document 1 Filed on 03/05/21 in TXSD Page 1 of 7




                                        IN THE
                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 VALERIE BOLOBANIC

        Plaintiff,
                                                                          CA No.:
 v.

 THE UNIVERSITY OF TEXAS                                           JURY DEMANDED
 MD ANDERSON CANCER CENTER

        Defendant.


                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff Valerie Bolobanic complains of Defendant The University of Texas MD Anderson

Cancer Center and for cause of action would show the Court as follows:

                                        INTRODUCTION

1.     Plaintiff demands a jury trial in this case as to any and all issues triable to a jury.

2.     Plaintiff files this action against Defendant for violation of Section 504 of the

       Rehabilitation Act of 1973.

                                             PARTIES

3.     Plaintiff Valerie Bolobanic (“Ms. Bolobanic” or “Plaintiff”) is a resident of Conroe, Texas.

4.     The University of Texas MD Anderson Cancer Center (“MD Anderson” or “Defendant”)

       is a state agency that can be served by serving its agent for service, Peter W.T. Pisters,

       M.D. 1020 Holcombe Street, Suite 1550, Houston, Texas 77030.
      Case 4:21-cv-00729 Document 1 Filed on 03/05/21 in TXSD Page 2 of 7




                                                VENUE

5.    Venue is appropriate in the United States District Court for the Southern District of Texas,

      Houston Division because the events or omissions giving rise to the matter in controversy

      occurred in this district and because Defendant has substantial contacts within this district.

      Venue is proper in this Court under 28 U.S.C. § 1391.

                                           JUSRISDICION

6.    The Court has subject matter jurisdiction over this case based on federal question

      jurisdiction, under 28 U.S.C. §1331 and 29 U.S.C.A. § 794.

7.    The unlawful employment practices were committed within the jurisdiction of this Court.

                                    CONDITIONS PRECEDENT

8.    No administrative exhaustion or other conditions precedents are required prior to the filing

      of claims under Section 504 of the Rehabilitation Act of 1973. 29 U.S.C.A. § 794.

                                                FACTS

9.    Plaintiff, Valerie Bolobanic, is a former active-duty Air Force member, former IBM

      employee and worked in several industries over the years with a very good work record.

      Ms. Bolobanic worked for Defendant MD Anderson in her role as Operations Coordinator

      without incident until Defendant failed to accommodate her disability, perceived disability

      or report of disability and wrongfully terminated her.

10.   Perhaps because of Plaintiff’s military background she took Defendant’s zero tolerance

      policy towards misconduct, lack of professionalism and lack of accountability very

      seriously. Plaintiff understood that the Code of Conduct was to be adhered to.

11.   Unfortunately for Plaintiff, Carla Stiggers became her supervisor. Ms. Stiggers was

      regularly rude, inappropriate, humiliating, harassing and hostile towards Plaintiff. Ms.



                                                2
       Case 4:21-cv-00729 Document 1 Filed on 03/05/21 in TXSD Page 3 of 7




        Stiggers failed to follow the Code of Conduct or Defendant’s policies with regard to her

        treatment of Plaintiff. Ms. Stiggers did not have a disability.

12.     Plaintiff tried very hard to work with Ms. Stiggers, including going to the Administrative

        Director, Tracy Gray, to discuss tools to help her deal and work with Ms. Stiggers’

        inappropriate conduct towards her. The options Ms. Bolobanic suggested were the

        Ombud’s office as well as areas of Compliance and Ethics.

13.     Plaintiff reported her severe disability to Defendant, ADHD, which until Ms. Stiggers

        began harassing, retaliating and discriminating against her, was manageable. Plaintiff was

        aware that her disability was covered under the ADA. Plaintiff also reported her disability

        and issues to the EEOC.

14.     Plaintiff applied for a transfer as a request for accommodations to her severe ADHD. Tracy

        Gray was aware of this request.

15.     Plaintiff’s requests for accommodations included a position that did not have the numerous

        interruptions and distractions that came with Ms. Stiggers as that became so challenging

        for Plaintiff to perform her job. 1

16.     The position that Defendant gave Plaintiff at the Woodlands location was substantially

        different than her Senior Administrative Assistant position at the main Campus. Plaintiff

        reported this to Human Resources and they incorrectly informed her that the Operations

        Coordinator was a comparable position. This was not true; that was two positions higher.

17.     The reason that there was not a comparable position at the main campus was the operations

        and administrative were split. Because the duties were not split at the Woodlands Campus,



1
 Defendant did provide some accommodations such as noise cancelling headphones and privacy screens. Defendant
also made it clear that it had an animus towards these accommodation requests by specifically targeting them in the
Final Notice disciplinary action.

                                                        3
      Case 4:21-cv-00729 Document 1 Filed on 03/05/21 in TXSD Page 4 of 7




      Plaintiff had to perform an incredible number of tasks and duties, with constant

      interruptions.

18.   Defendant promised Plaintiff that Operations and Support would be split at the Woodlands

      location; however, that did not happen – making Plaintiff’s job that much more difficult.

19.   Defendant did not offer Plaintiff the new position she applied for. (Part of Plaintiff’s

      disappointment after speaking to Tracy Gray was because the hiring manager reported to

      Tracy and she hoped Tracy would put in a good word as the new position would be a fit

      for Plaintiff’s accommodations request relating to her disability that Tracy was aware of).

20.   Plaintiff subsequently sent a text to Tracy Gray requesting an organized employee from

      Operations to assist with duties and time management to help deal with Plaintiff’s severe

      ADHD.

21.   Ms. Gray (and Ms. Stiggers) failed to ultimately respond to that request for

      accommodations.

22.   Instead of accommodating Plaintiff or ensuring that Carla Stiggers ceased harassing,

      retaliating and discriminating against Plaintiff (and comply with their own Code of

      Conduct and policies), Defendant wrote Plaintiff up and terminated her on May 12, 2020.

      Defendant gave Plaintiff an Intent to Terminate Memorandum on May 11, 2020.

23.   Defendant discriminated and retaliated against Plaintiff in violation of the Rehabilitation

      Act of 1973 Section 504. 29 U.S.C.A. § 794.

                                    CAUSE OF ACTION

                             Violation of the Rehabilitation Act.

24.   Plaintiff hereby incorporates and realleges each and every paragraph of the facts.




                                               4
      Case 4:21-cv-00729 Document 1 Filed on 03/05/21 in TXSD Page 5 of 7




25.   MD Anderson is a part of The University of Texas System, an entity that receives federal

      financial assistance and is a covered entity for the purposes of § 504 of the Rehabilitation

      Act. As such, MD Anderson is prohibited from discriminating against any “qualified

      individual with a disability.”

26.   At all times relevant to this lawsuit, Valerie Bolobanic is a qualified individual with a

      perceived disability. She was qualified to perform the essential functions required of her

      job and her requested job in Houston, Texas.

27.   MD Anderson treated Valerie Bolobanic less favorably in the terms and conditions of her

      employment than its similarly situated, yet non-disabled employees, because of her

      perceived disability, disability or report of disability.

28.   Specifically, MD Anderson violated section 504 of the Rehabilitation Act, 29 U.S.C.A. §

      794, by not accommodating Plaintiff’s perceived disability and instead terminated Ms.

      Bolobanic because of her perceived disability and/or her record of disability.

29.   As a result of MD Anderson’s discrimination and retaliation, Plaintiff has suffered both

      economic and mental anguish damages.

30.   Plaintiff is further entitled to any and all relief permitted under the Rehabilitation Act of

      1973, 29 U.S.C. § 701, et seq. including equitable relief.

                                           DAMAGES

31.   As a direct and proximate result of the aforementioned acts, Plaintiff has suffered loss of

      wages, both in the past, present, and future, as well as compensatory damages, including

      but not limited to emotional distress and mental anguish.




                                                 5
      Case 4:21-cv-00729 Document 1 Filed on 03/05/21 in TXSD Page 6 of 7




                                       ATTORNEY’S FEES

32.    Defendant’s action and conduct as described herein and the resulting damage and loss to

       Plaintiff has necessitated Plaintiff retaining the services of ROSENBERG | SPROVACH,

       3518 Travis Street, Suite 200, Houston, Texas 77002 in initiating this proceeding. Plaintiff

       seeks recovery of reasonable and necessary attorney’s fees. An award of reasonable and

       necessary attorney’s fees to Plaintiff would be equitable and just pursuant to 29 U.S.C. §

       794a.

                                         JURY DEMAND

33.    Plaintiff hereby re-states her request for a jury trial.

                                              PRAYER

       WHEREFORE, Plaintiff requests that Defendant be cited to appear and answer herein, and

then on final hearing, Plaintiff have judgment as follows:

           a. Judgment against Defendant, for actual damages sustained by Plaintiff as alleged

               herein;

           b. Judgment against Defendant, for back pay lost by Plaintiff as alleged herein;

           c. Judgment against Defendant, for front pay by Plaintiff as alleged herein;

           d. Grant Plaintiff general damages for the damage to Plaintiff’s reputation;

           e. Pre-judgment interest at the highest legal rate;

           f. Post-judgment interest at the highest legal rate until paid;

           g. Compensatory damages;

           h. Attorney’s fees;

           i. All costs of court expended herein;




                                                   6
    Case 4:21-cv-00729 Document 1 Filed on 03/05/21 in TXSD Page 7 of 7




       j. Such other and further relief, at law or in equity, general or special to which Plaintiff

          may show Plaintiff justly entitled.




                                                          Respectfully submitted,

                                                          /s/ Ellen Sprovach
                                                          Ellen Sprovach
                                                          Attorney-in-Charge for Plaintiff
                                                          USDC SD/TX No. 22202
                                                          Texas State Bar ID 24000672
                                                          ellen@rosenberglaw.com
                                                          ROSENBERG | SPROVACH
                                                          3518 Travis Street, Suite 200
                                                          Houston, Texas 77002
                                                          (713) 960-8300
                                                          (713) 621-6670 (Facsimile)

OF COUNSEL:
ROSENBERG | SPROVACH                                      ATTORNEYS FOR PLAINTIFF




                                              7
